DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, “the end portion of the impeller” (not depicted by a reference numeral in the drawings or specification) must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 4-7 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 4-7 all recite the limitation "the connection portion".  There is insufficient antecedent basis for this limitation in the claim.
The term "about 15 degrees" in claim 5 is a relative term which renders the claim indefinite.  The term "about 15 degrees" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –




Claim(s) 1-2, 6-9 and 11 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yamashita (US PG Pub 2012/0121407).Regarding Claim 1:In Figures 1-3, Yamashita discloses a fan (1) comprising: an impeller (4) capable of rotating on a central axis (J1, see paragraph [0026]); an impeller housing (3) receiving the impeller (see Figure 1); a motor (2) located on one side (see annotated Figure A below, henceforth referred to as OS) in an axial direction of the impeller and driving the impeller to rotate (see paragraph [0026]); and a motor housing (32, 33) located in an outer periphery of the motor and accommodating the motor (see Figure 1); wherein the impeller housing (3) is provided with an air inlet (air intake ports 311) at a central portion (see Figure 2); the fan (1) further includes a pre-pressing portion (313/361, 312, 24, henceforth referred to as P1) expanding radially inward from an edge of the air inlet (313/361 extends radially inwards from the edge of the air inlet 311, see Figure 2); the pre-pressing portion (P1) includes: a pressing portion (312, 24, henceforth referred to as P2) located on another side (see annotated Figure A below) in the axial direction of the impeller and pressing, from the another side in the axial direction, an end portion of the impeller on the another side in the axial direction (sleeve 24 presses the bearing 23 and shaft 221 of the impeller); and at least two connection portions (three connection portions 313/361, see Figure 2) connected between an outer periphery of the pressing portion (P2) and the edge of the air inlet (as seen in Figure 2, the ribs 313/361 extend from 312 to the edge of the air inlet); and the connection portions (313/361) are 
    PNG
    media_image1.png
    313
    653
    media_image1.png
    Greyscale
Regarding Claim 2:In Figures 1-3, Yamashita discloses the fan (1), wherein an end portion (at bottom of sleeve 24) of the pressing portion on the one side in the axial direction (see Figure A) and an end portion of a rotation axis (J1) of the impeller on the another side in the axial direction (see Figure A) oppose each other in the axial direction (as seen in  Figure A above).Regarding Claim 6:In Figures 1-3, Yamashita discloses the fan (1), wherein when the impeller rotates to cause an air flow, a surface (top surface) of the connection portion guides the air flow to a front side of a rotation direction of the impeller (as mentioned in paragraph [0034], the impeller rotates counter-clockwise and has a rotational leading side on the right side of the axis J1 as seen in Figure 3. This leading side is the front side and the connection Regarding Claim 7:In Figures 1-3, Yamashita discloses the fan (1), wherein the surface (right edge surface) of each connection portion opposing the another side in the axial direction opposes the rotation direction of the impeller (the impeller rotates counter clockwise and the right edge of teach connection portion opposes this rotation, see paragraph [0034]. Furthermore, this right edge surface is opposing the another side in an axial plane).Regarding Claim 8:In Figures 1-3, Yamashita discloses the fan (1), wherein the pre-pressing portion (313/361, 312, 24) and the impeller housing are integrally defined by a single monolithic member (as seen in Figures 1-2, the cross-hatching indicates that the pre-pressing portion and the impeller housing as formed as a single monolithic member).Regarding Claim 9:In Figures 1-3, Yamashita discloses the fan (1), wherein a position of an end portion of the pre-pressing portion on the another side in the axial direction is equal to or lower than a position of an end portion of the impeller housing on the another side in the axial direction (as seen in Figure 1, the end portion of the pre-pressing portion 312 is equal to a position of an end portion 31 of the impeller housing).Regarding Claim 11:As stated in paragraph [0064]: “The blower fan of the present invention can be used in cooling components within a casing of a notebook PC or a desktop PC, cooling other .  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yamashita (US PG Pub 2012/0121407).Regarding Claim 3:In Figures 1-3, Yamashita discloses the fan (1), wherein a diameter of an end portion (diameter of 312) of the pressing portion on the another side in the axial direction is larger than a diameter of an axially middle portion (diameter of 24) of the pressing portion.Yamashita fails to disclose that the diameter of an end portion of the pressing portion on the one side in the axial direction are both larger than a diameter of an axially middle portion of the pressing portion.It would have been an obvious matter of design choice to make the bottom portion of the sleeve (24) larger in diameter than the middle portion of the sleeve, since such a modification would have involved a mere change in the shape of a component. A change in form or shape is generally recognized as being within the level of ordinary skill in the art, absent any showing of unexpected results.  In re Dailey et al., 149 USPQ . 
Claims 4-5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yamashita (US PG Pub 2012/0121407) in view of Schafer et al. (herein Schafer) (US PG Pub 2018/0128286).Regarding Claims 4-5:Yamashita discloses all the claimed limitations but fails to disclose an included angle between a projection of the connection portion on a plane perpendicular to the radial direction and the axial direction varies as a distance in the radial direction between the position and the edge of the air inlet varies and that an entire range of variation of the position in the radial direction, a range of variation of the included angle between the projection of the connection portion on the plane perpendicular to the radial direction and the axial direction is 15 degrees or about 15 degrees.
However, in Figures 1-6, Schafer discloses a similar fan (2) wherein the connection portions (16) are each inclined such that the angle of inclination is varied over the entire length of the connection portion between an inner end (inner end angle ßinner shown in Figure 4 and paragraph [0046]) to an outer end (outer end angle ßouter shown in Figure 5 and paragraph [0049]). The variance in this angle between the inner end to the outer end may be about 15 degrees (ßinner is 40 to 60 degrees while ßouter is 55 to 75 degrees wherein this includes a variance of 15 degrees). Further, as stated in paragraph [0014], the connection portions angled in this manner have the lowest possible flow resistance. . 
Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yamashita (US PG Pub 2012/0121407) in view of Luo et al. (herein Luo) (US PG Pub 2011/0135464).Yamashita is silent regarding whether a gasket is provided between an end portion of the pre-pressing portion on the one side in the axial direction and an end portion of the impeller on the another side in the axial direction.However, in Figure 5, Luo discloses a fan wherein a gasket is provided between an end portion of a pre-pressing portion (11) on the one side in the axial direction and an end portion of the impeller (at bearing 18 on the impeller shaft 23) on the another side in the axial direction.Hence, based on Luo’s teachings, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have added a gasket to the space between Yamashita’s impeller shaft (221) and the pre-pressing portion (312, i.e., above the bearing 23) in the manner taught by Luo, thereby potentially inhibiting some rubbing wear between the moving parts. 
Conclusion
Applicant's arguments filed 11/11/2021 have been fully considered but they are not persuasive. 
Firstly, the applicant argues that that Yamashita’s pre-pressing portion (indicated by the examiner as the sleeve 24) is only radially opposed to the shaft (221) of the impeller (4) and therefore does not apply an axial force on the shaft of the impeller. In response, the examiner would firstly like to point out that the end portion of the impeller is not clearly references in the drawings and so can be broadly interpreted as any portion in the vicinity of the impeller that aids in the rotation of the impeller including Yamashita’s sleeve (23) forming the connection between the impeller (4) and the shaft (221). Furthermore, the pre-pressing portion (sleeve 24) directly contacts the sleeve (23) forming the end portion of the impeller and it is well known in the art since this contact is happening along an axial portion of this end portion (24) there would also be an axial component of force apart from the radial force component. This argument would be convincing if the claim were amended to read that the pre-pressing portion directly axially presses an end portion of impeller, wherein the end portion comprises a top surface of the shaft. 
Secondly, the applicant has argued that Yamashita’s ribs (313, 361) are not obliquely disposed with respect to the axial direction since they are perpendicular to the shaft. However, it is unclear how the applicant is assuming that these ribs are perpendicular to the shaft. There are clearly portions of the ribs (313, 361) that extend at an oblique angle with respect to the central axis (J1) as depicted in the annotated Figure below. The solid lines in the annotated Figure represent the extensions of the oblique portions of the ribs that intersect with the central axis (J1) and the dotted line represents a plane in which the central axis lies. As seen in the annotated Figure, these projections (solid lines) do not intersect the central axis at a 90 degree angle and so are 

    PNG
    media_image2.png
    350
    424
    media_image2.png
    Greyscale


Thirdly, the applicant has argued that the pressing portion (313, 361, 312 and 24) indicated by the examiner do not form a pre-pressing portion since they allegedly do not perform any pressing function. However, the applicant appears to be interpreting the term “pressing” as “clamping” and thereby interpreting that a significantly high pressing force must be applied by the pre-pressing portion. However, any form of contact between the pre-pressing portion and the impeller end portion (shaft 221 and sleeve 23) could be broadly viewed as pressing since the weight of these components is radially acting on the impeller end portion. Furthermore, the pre-pressing portion formed by the sleeve (24) clearly supports the sleeve (23) and this is only possible with some pressing force acting radially and axially to hold said sleeve (23) in place. 
Due to these reasons, the applicant’s arguments are not persuasive. The applicant is advised to more clearly claim the spatial relationships between the pre-pressing portion and the impeller end portion. Adding more structural details regarding these components would also be helpful to potentially overcome the cited rejections. 
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DOMINICK L PLAKKOOTTAM whose telephone number is (571)270-7571.  The examiner can normally be reached on Monday - Friday 12 pm -8 pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Essama Omgba can be reached on 469-295-9278.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DOMINICK L PLAKKOOTTAM/Primary Examiner, Art Unit 3746